Case: 16-10286      Document: 00513727321         Page: 1    Date Filed: 10/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-10286                                    FILED
                                  Summary Calendar                            October 20, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL RAY MEDINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-321-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Daniel Ray Medina appeals his conviction for being a felon in possession
of a firearm in violation of 18 U.S.C. § 922(g). He admitted to the factual
resume, which explained that Medina possessed a firearm that was not
manufactured in Texas and that “necessarily traveled at an indeterminate
time to Texas.”




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10286       Document: 00513727321     Page: 2    Date Filed: 10/20/2016


                                   No. 16-10286

      Medina contends that his guilty plea was not supported by a sufficient
factual basis to establish a violation of § 922(g) in light of the Supreme Court’s
decision in Bond v. United States, 134 S. Ct. 2077 (2014).                   Medina
acknowledges that his failure to object to the sufficiency of the factual basis of
his guilty plea results in plain error review. See United States v. Trejo, 610
F.3d 308, 313 (5th Cir. 2010).       He argues that reading § 922(g) to cover
possession of a firearm that traveled across state lines at an unknown point in
the past would allow the Government to criminalize activity that had a
minimal relationship to interstate commerce.           Medina concedes that the
decision in Bond does not plainly overrule this court’s decision in United States
v. Fitzhugh, 984 F.2d 143, 146 (5th Cir. 1993), but raises the issue to preserve
it for further review.
      “Rule 11(b)(3) requires a district court taking a guilty plea to make
certain that the factual conduct admitted by the defendant is sufficient as a
matter of law to establish a violation of the statute to which he entered his
plea.” Trejo, 610 F.3d at 313 (footnote omitted). To establish plain error,
Medina must show a forfeited error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
he makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      In enacting § 922(g), we have held that Congress intended to describe
broadly the connection between commerce and the prohibited possession of a
firearm by a felon. See United States v. Shelton, 937 F.2d 140, 143 (5th Cir.
1991). In addition, we have held that “a convicted felon’s possession of a
firearm having a past connection to interstate commerce violates § 922(g)(1),”
Fitzhugh, 984 F.2d at 146, and have rejected attempts to deconstruct the



                                          2
    Case: 16-10286     Document: 00513727321     Page: 3   Date Filed: 10/20/2016


                                  No. 16-10286

language of § 922(g) as to differentiate among the activities that it prohibits in
terms of various degrees of involvement in interstate commerce, see, e.g.,
Shelton, 937 F.2d at 143.
      The Supreme Court’s decision in Bond did not abrogate our holdings in
these cases. See Bond, 134 S. Ct. at 2092. As Medina concedes, the district
court’s finding that there was a sufficient factual basis for his guilty plea was
not a clear or obvious error in light of this case law. See Puckett, 556 U.S. at
135. The judgment of the district court is AFFIRMED.          The Government’s
motions for summary affirmance and, alternatively, for an extension of time to
file an appellate brief, are DENIED.




                                        3